Case 1:19-cv-00331-LO-MSN Document 157-20 Filed 02/24/21 Page 1 of 9 PageID# 2397




                            EXHIBIT Q
Case 1:19-cv-00331-LO-MSN Document 157-20 Filed 02/24/21 Page 2 of 9 PageID# 2398




              TELEPHONE: 1-212-558-4000
                                                                            125 Broad Street
               FACSIMILE: 1-212-558-3588
                 WWW.SULLCROM.COM                                     New York, New York 10004-2498
                                                                                         ______________________


                                                                          LOS ANGELES • PALO ALTO • WASHINGTON, D.C.

                                                                           BRUSSELS • FRANKFURT • LONDON • PARIS

                                                                                 BEIJING • HONG KONG • TOKYO

                                                                                     MELBOURNE • SYDNEY




                                                                         December 19, 2020

        By E-mail

        Michael J. Melkersen, Esq.,
           Melkersen Law Group, LLC,
                5 Surfside Road – Palmas Del Mar,
                    Humacao, Puerto Rico 00791.

                         Re:        Garcia, et al. v. Volkswagen Group of America, Inc., et al.,
                                    Case No. 1:19-cv-331-LO-MSN

        Dear Mike:

                        On behalf of Defendant Volkswagen Group of America, Inc. (“VWGoA”),
        I write in response to those portions of your email of November 19, 2020 pertaining to hit
        reports and search strings related to VWGoA’s responses to Plaintiffs’ First Requests for
        Production.

                         Hit Reports. In your November 19 email, you asked several questions
        regarding the hit reports that we provided to you on November 6 and November 13,
        2020. Our responses to those questions are set forth below. Although these hit counts
        reflect the 18 custodians agreed upon as of the date of the hit reports, VWGoA has since
        agreed to an additional 18 custodians, as set forth in my November 25, 2020 letter. In
        addition, the hit reports that we provided on November 6 and November 13, 2020 do not
        include the hit counts of documents produced by VWGoA and VW AG and stored in the
        Rational database. Therefore, the hit counts significantly understate the total number of
        documents VWGoA is undertaking to review (now up to 395,264 documents, a number
        that still does not include the additional 18 custodians set forth in my November 25, 2020
        letter). VWGoA is using Deloitte as its document vendor, and Deloitte ran the search
        strings and generated the hit reports.

           1. The “Unique Hits” figures represent documents that hit on a particular search
              string, and no other search string. The “Total Number of Hits” figure is the total
              number of documents that hit on at least one search string (without double
              counting for documents that hit on more than one search string).
Case 1:19-cv-00331-LO-MSN Document 157-20 Filed 02/24/21 Page 3 of 9 PageID# 2399




                                                                                                 -2-

           2. As noted above, the hit reports that we provided on November 6 and November
              13 do not include hits from the Rational database. With this letter, we are
              providing you with hit reports for your November 3 search string proposals and
              for our November 13 counterproposals for documents in the Rational database
              that were produced by VWGoA or VW AG (limited to the relevant time period of
              January 1, 2007 through March 21, 2019).

           3. As noted in your follow up email of November 20, 2020, the hit reports refer to
              the number of documents, and the Bates numbers contained in our production
              cover letters reflect page counts.

           4. The hit report we provided on November 6 indicates that 73,930 documents hit on
              one or more of the search strings #1-13; when families are included, that figure
              increases to 156,916 documents. You are correct that not all of the 156,916
              documents identified in the November 6 hit report have been produced.
              Furthermore, VWGoA will not produce all of those documents. As we discussed
              during our meet-and-confer on November 4, 2020, VWGoA is reviewing the
              documents that hit on the search strings to determine whether they are responsive
              to Plaintiffs’ First Requests for Production served on VWGoA, as well as for
              privilege.

           5. As explained in my email of November 4, 2020, VWGoA’s September 8, 2020
              production consisted of easily segregable documents, and VWGoA’s October 21,
              2020 production is part of the rolling productions of email data collected from the
              custodians identified in our September 28, 2020 and October 15, 2020 letters.

                         Search Strings. Contrary to your statement in your November 19 email,
        our objections are not based “on the number of hits alone” that result from your proposed
        search strings, but instead reflect an effort to compromise where possible while still
        ensuring that document review and production remains proportional to the claims and
        defenses in the Action, reasonably tailored to the Requests, and not overly burdensome to
        VWGoA. The number of hits generated by your search strings is plainly relevant to these
        considerations, which is why the parties exchange hit reports in the first place.

                         Your November 19 email also reiterates your prior request that VWGoA
        propose additional search strings for Request Nos. 41, 43, 46, 57, 64, 73, 74, 75, and 78.
        But VWGoA has already proposed search strings designed to identify documents
        potentially responsive to each of those Requests. As set forth in my October 15, 2020
        letter, search strings #1 and #2 are designed to identify documents potentially responsive
        to Request Nos. 41, 43, 46, 73, 74, 75, and 78, and search string #10 is designed to
        identify documents potentially responsive to Request No. 64. Although we agreed to
        meet-and-confer regarding Request No. 57, we believe that search strings #1 and #2 are
        reasonable searches for documents relating to the alleged class vehicles that are
Case 1:19-cv-00331-LO-MSN Document 157-20 Filed 02/24/21 Page 4 of 9 PageID# 2400




                                                                                                  -3-

        potentially responsive to Request No. 57. If you nonetheless wish to propose additional
        search strings for the Requests mentioned above, in the interest of compromise, we are
        willing to meet-and-confer regarding whether any such additional search strings may be
        appropriate.

                      The following section contains comments on specific search string
        proposals from your November 19 email:

              Request No. 3 & Search String #11. In your October 1, 2020 letter, you proposed
               eight search strings apparently designed to identify documents potentially
               responsive to Request No. 3. VWGoA has produced easily segregable documents
               responsive to Request No. 3, and search strings #1 and #2 are designed to identify
               documents potentially responsive to Request No. 3 that relate to the named
               plaintiffs’ vehicles and purported class vehicles. Nevertheless, in the interest of
               compromise while maintaining proportionality, VWGoA agreed to run all eight of
               your proposed search strings, as reflected in search string #11 in Exhibit 1 to my
               October 15, 2020 letter and in the November 6, 2020 hit report, but with a “w/10”
               proximity operator instead of your proposed “AND” connector. You nevertheless
               insisted without explanation in your November 3, 2020 letter that these eight
               search strings be run with “AND” connectors. VWGoA again compromised in its
               November 13, 2020 counterproposal, agreeing to use a “w/20” proximity operator
               for these search strings.

              As explained below, VWGoA does not agree to any additional expansion of these
               eight search strings. The eight search strings set forth in VWGoA’s November 13
               hit report, in combination with search strings #1 and #2 and searches for easily
               segregable documents, are more than reasonable and proportionate searches for
               documents potentially responsive to Request No. 3. VWGoA objects to any
               attempt to expand Request No. 3 beyond its text, or beyond VWGoA’s agreement
               to conduct reasonable searches for, and produce, non-privileged documents
               responsive to Request No. 3 relating to the named plaintiff vehicles and purported
               class vehicles, as many of Plaintiffs’ proposed search strings seek to do.

                  Search String #11_1. Regardless of whether search string #11_1 is run with
                   an “AND” connector or a “w/20” proximity operator, VWGoA does not agree
                   to undertake the onerous inquiry that would be required to confirm whether
                   search string #11_1 will hit on “the quarterly and annual conformity of
                   production reports” that you request in your November 19, 2020 email,
                   including because “quarterly and annual conformity of production reports” are
                   not requested by Request No. 3.

                  Search String #11_2. We disagree with your assertion that your proposed
                   expansion is justified because it “merely attempts to identify conformity of
Case 1:19-cv-00331-LO-MSN Document 157-20 Filed 02/24/21 Page 5 of 9 PageID# 2401




                                                                                                 -4-

                  production problems in the putative Class vehicles;” Request No. 3 does not
                  request such information. Nor does Request No. 3 request “weekly Pilot Hall
                  reports.” Finally, in light of the many searches that VWGoA is already
                  undertaking to respond to Request No. 3, we do not agree to further expand
                  your own proposal for search string #11_2 by introducing the wild card term
                  CQ* “to replace CQ-A and CQ-P.”

                 Search String #11_3. You assert that VWGoA used “forms . . . as part of its
                  normal policies and procedures, to attempt to justify the sale of cars that it
                  previously recognized were illegal to sell.” Search strings #1 and #2 are
                  designed to identify such forms, to the extent they exist, as they relate to the
                  named plaintiffs’ vehicles and purported class vehicles. There is therefore no
                  basis for further expanding search string #11_3.

                 Search String #11_5. You have not provided any reasonable basis to further
                  expand search string #11_5. We note that any differences in hit count
                  reflected in the November 13, 2020 hit reports does not capture the additional
                  hits that will be generated by removal of the proximity operator across the
                  emails of the additional 18 custodians we agreed to add in my November 25,
                  2020 letter, or across the documents produced by VWGoA and VW AG and
                  stored in the Rational database.

                 Search String #11_6. We disagree that the proximity operator “would
                  eliminate many highly relevant documents.” In the absence of a proximity
                  operator, search string #11_6 is likely to hit on many irrelevant documents
                  that are not responsive to Request No. 3, or to any other Request, as long
                  email threads may hit on multiple terms without any relation to each other.
                  Specifically, the absence of the proximity operator results in an additional
                  6,241 direct hits, even without including families. And that number does not
                  include the increase in hits that would be generated across the emails of the
                  additional 18 custodians we agreed to add in my November 25, 2020 letter or
                  the documents VWGoA has agreed to search in the Rational database. We
                  further note that search string #27 is specifically designed to identify
                  potentially responsive documents sent or received by Chi-Han Chen.

                 Search String #11_7. Again, in the absence of a proximity operator, search
                  string #11_7 is likely to hit on many irrelevant documents that are not
                  responsive to Request No. 3, or to any other Request. Specifically, the
                  absence of the proximity operator results in an additional 3,318 direct hits,
                  even without including families. Again, that number does not account for the
                  increase in hits that would be generated across the emails of the additional 18
                  custodians we agreed to add in my November 25, 2020 letter or the documents
                  VWGoA has agreed to search in the Rational database. We further note that
Case 1:19-cv-00331-LO-MSN Document 157-20 Filed 02/24/21 Page 6 of 9 PageID# 2402




                                                                                                 -5-

                  VWGoA has already run search string #11_7 over the 18 custodians identified
                  in the November 13, 2020 hit reports with the terms “CPO,” “certified pre-
                  owned,” and “certified pre owned” included, as reflected in the November 13,
                  2020 hit report. We are unwilling to run search string #11_7 with an “AND”
                  connector, but if you believe “CPO,” “certified pre-owned,” and “certified pre
                  owned” are unnecessary terms, we will remove them from search string #11_7
                  going forward (i.e., when the search strings are run over the data for the
                  additional 18 custodians we agreed to add in my November 25, 2020 letter).

              Request No. 12 & Search Strings #14-19. In your November 3, 2020 letter, you
               proposed six search strings apparently designed to identify documents potentially
               responsive to Request No. 12, which asks for “All correspondence between
               Volkswagen and any other entity referencing or discussing the legality of selling
               and/or operating any of the Class Vehicles.” VWGoA does not agree to add these
               six additional search strings #14-19. As set forth in my October 15, 2020 letter,
               search strings #1 and #2 are designed to identify documents potentially responsive
               to Request No. 12 that relate to the named plaintiff vehicles and purported class
               vehicles, and VWGoA objects to any attempt to expand Request No. 12 beyond
               its text, which explicitly limits Request No. 12 to documents relating to the
               purported class vehicles. With respect to your requests for the hit lists associated
               with these search strings, note that VWGoA already provided hit counts for
               search strings #14-19 in the November 13, 2020 hit report. However, VWGoA
               provides the hit counts for these search strings again in its hit report of your
               November 19, 2020 counterproposals.

              Request No. 21 & Search String #23. In your November 3, 2020 letter, you
               proposed search string #23 to identify documents potentially responsive to
               Request No. 21, which asks for “All correspondence between Volkswagen and
               Carfax referencing or relating to the Carfax Price Calculator contained with the
               Carfax reports[]” (emphasis added). As set forth in my October 15, 2020 letter,
               search strings #1 and #2 are designed to identify documents potentially responsive
               to Request No. 21 that relate to the named plaintiff vehicles and purported class
               vehicles. As such, and because the Request explicitly asks for correspondence
               between Volkswagen and Carfax, search string #23 is appropriately limited to
               emails that contain an @carfax.com domain. Again, with respect to your request
               that we provide a “hit list,” note that VWGoA already provided hit counts for
               search string #23 in the November 13, 2020 hit report of your November 3, 2020
               proposals. However, VWGoA provides the hit counts for this search string again
               in its hit report of your November 19, 2020 counterproposals.

              Request No. 43 & Search Strings #24-25. In your November 3, 2020 letter, you
               proposed two search strings apparently designed to identify documents potentially
               responsive to Request No. 43, which asks for “All correspondence or documents
Case 1:19-cv-00331-LO-MSN Document 157-20 Filed 02/24/21 Page 7 of 9 PageID# 2403




                                                                                                  -6-

               discussing or referencing the scrapping, destruction or export of any of the Class
               Vehicles, or any Pre-Production Vehicles, Pre-Series Vehicles, Zero-Series
               Vehicles.” VWGoA does not agree to add your two additional search strings #24-
               25, either as initially proposed in your November 3, 2020 letter or as revised in
               your November 19, 2020 email. As set forth in my October 15, 2020 letter,
               search strings #1 and #2 are designed to identify documents potentially responsive
               to Request No. 43 that relate to the named plaintiff vehicles and purported class
               vehicles, and VWGoA objects to any attempt to expand Request No. 43 beyond
               documents relating to the purported class vehicles.

              Request No. 48 & Search String #26. In your November 3, 2020 letter, you
               proposed search string #26, apparently designed to identify documents potentially
               responsive to Request No. 48, which asks for “All incoming and outgoing e-mail
               to and from your employee Tim Glynn regarding the scrapping of vehicles or the
               legality of reselling certain Volkswagen-branded cars to consumers.” As set forth
               in my October 15, 2020 letter, search strings #1 and #2 are designed to identify
               documents potentially responsive to Request No. 48 that relate to the named
               plaintiff vehicles and purported class vehicles. However, in the interest of
               compromise, VWGoA agreed in our email of November 13, 2020 attaching the
               hit report of VWGoA’s counterproposals to run search string #26, with the minor
               modifications set forth in the hit report. Given that VWGoA already
               compromised by agreeing to run the modified search string #26, and Tim Glynn is
               a custodian over whose emails the other search strings set forth in the November
               13, 2020 hit report are run, search string #26 is appropriately limited to emails “to
               and from” Tim Glynn (consistent with the express terms of Request No. 48).

              Request No. 49 & Search String #27. In your November 3, 2020 letter, you
               proposed search string #27, apparently designed to identify documents potentially
               responsive to Request No. 49, which asks for “All incoming and outgoing e-mail
               to and from your employee Chi-han Chen that references or relates to the selling
               of Pre-Production Vehicles, Pre-Series Vehicles or Zero-Series Vehicles,
               including, but not limited to, any correspondence with any VWAG or Audi AG
               employee(s) that purportedly authorized or instructed Chen to sell such Pre-
               Production Vehicles, Pre-Series Vehicles or Zero-Series Vehicles.” As set forth
               in my October 15, 2020 letter, search strings #1 and #2 are designed to identify
               documents potentially responsive to Request No. 49 that relate to the named
               plaintiff vehicles and purported class vehicles. However, in the interest of
               compromise, VWGoA agreed in our email of November 13, 2020 attaching the
               hit report of VWGoA’s counterproposals to run search string #27, with the minor
               modifications set forth in the hit report. Given that VWGoA already
               compromised by agreeing to run the modified search string #27, and Chi-Han
               Chen is a custodian over whose emails the other search strings set forth in the
               November 13, 2020 hit report are run, search string #27 is appropriately limited
Case 1:19-cv-00331-LO-MSN Document 157-20 Filed 02/24/21 Page 8 of 9 PageID# 2404




                                                                                               -7-

               to emails “to and from” Chi-Han Chen (consistent with the express terms of
               Request No. 49) and using the “w/20” proximity connector. Furthermore, given
               that Chi-Han Chen is located in the United States, and we understand that the vast
               majority of his email communications are in English, VWGoA does not agree to
               add the additional German-language terms you propose in your November 19,
               2020 email.

              Request Nos. 53 & 54 & Search String #28. In your November 3, 2020 letter, you
               proposed search string #28 only if VWGoA “claim[s]” that documents responsive
               to Request Nos. 53 and 54 “are not easily segregable.” As set forth in my October
               15, 2020 letter, search string #6 is designed to identify documents potentially
               responsive to Request Nos. 53 and 54. VWGoA does not agree to broaden the
               search terms because they are overly broad and call for information or documents
               that are neither relevant to the claims, defenses, or subject matter of, nor
               proportional to the needs of, the Action. As such, VWGoA does not agree to
               search string #28, either as proposed in your November 3, 2020 letter or your
               November 19, 2020 email.

              Request No. 64 & Search String #29. In your November 3, 2020 letter, you
               proposed search string #29, apparently designed to identify documents potentially
               responsive to Request No. 64, which asks for “All documents discussing or
               related to vehicles that were altered by you after the date of original
               manufacture[.]” VWGoA does not agree to add search string #29. As set forth in
               my October 15, 2020 letter, search string #10 is designed to identify documents
               potentially responsive to Request No. 64. In addition, VWGoA objects to adding
               the proposed search terms because they are designed to seek documents regarding
               matters outside the scope of the Second Amended Complaint.

              Request No. 86 & Search String #30. We note that we agreed to run search string
               #30 as you proposed in your November 3, 2020 letter. However, VWGoA is
               willing to run search string #30 as amended in your November 19, 2020 email
               (“caution: pre-production model”). In addition, VWGoA notes that it has already
               produced eight ETKA readouts for the named plaintiffs in our November 6, 2020
               document production.

              Request No. 88 & Search String #32. In your November 3, 2020 letter, you
               proposed search string #32, apparently designed to identify documents potentially
               responsive to Request No. 88, which asks for “All internal correspondence,
               studies, reports or other documents that reference or explain how you determined
               that the defect you identified in the Recalled Vehicles ‘relates to motor vehicle
               safety’ and that ‘there could be an increased risk of a crash, fire or injury’ for
               those who use a Recalled Vehicle as described by you in documents you
               submitted to the NHTSA.” As set forth in my October 15, 2020 letter, search
Case 1:19-cv-00331-LO-MSN Document 157-20 Filed 02/24/21 Page 9 of 9 PageID# 2405




                                                                                                    -8-

                  string #4 is designed to identify documents potentially responsive to Request No.
                  88. However, in the interest of compromise, VWGoA agreed in the November
                  13, 2020 hit report to run search string #32, with the minor modifications set forth
                  in the hit report. VWGoA does not agree to run search #32 without these
                  modifications. In addition, VWGoA objects to adding the proposed search terms
                  because they are designed to seek documents regarding matters outside the scope
                  of the Second Amended Complaint.

                 Request No. 89 & Search String #33. In your November 3, 2020 letter, you
                  proposed search string #33, apparently designed to identify documents potentially
                  responsive to Request No. 89, which asks for “All documents referencing or
                  related to the differences between Pre-Production Vehicles and Series Production
                  Vehicles and how those differences might impact safety, safety ratings, crash
                  worthiness or regulatory compliance.” As set forth in my October 15, 2020 letter,
                  search strings #1 and #2 are designed to identify documents potentially responsive
                  to Request No. 89 that relate to the named plaintiff vehicles and purported class
                  vehicles. However, in the interest of compromise, VWGoA agreed in the
                  November 13, 2020 hit report to run search string #33, with the minor
                  modifications set forth in the hit report. Given that VWGoA already
                  compromised by agreeing to run the modified search string #33, search string #33
                  is appropriately limited as set forth in the November 13, 2020 hit report. We note
                  that any differences in hit count reflected in the November 13, 2020 hit reports
                  does not capture the additional hits that will be generated by the additional 18
                  custodians we agreed to add in my November 25, 2020 letter, or across the
                  documents produced by VWGoA and VW AG and stored in the Rational
                  database.

                                                *      *       *

                         Let us know if you have any questions or concerns about the foregoing.

                                                                       Sincerely,

                                                                       /s/ Suhana S. Han

                                                                       Suhana S. Han

        cc:       Counsel of record
